                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                GREENVILLE DIVISION

CARL PORTER                                                                           PLAINTIFF

V.                                                      CIVIL ACTION NO. 4:19-CV-00049-RP

GLORIA CARTER,
C.O. VICTORIA ECKFORD, and
C.O. HONEYCUT                                                                     DEFENDANTS

                      ORDER REQUIRING DEFENDANTS TO RESPOND

       This matter comes before the court upon the plaintiff’s motion for the production of

documents and electronically stored information. Doc. # 38. Upon due consideration, the court

finds that the plaintiff’s requests necessitate a response by the defendants. Accordingly, the

court finds that the defendants must respond to the instant motion within the time proscribed by

Local Rule 7(b)(4).

       SO ORDERED, this the 28th day of January, 2020.
                                              /s/ Roy Percy
                                              UNITED STATES MAGISTRATE JUDGE
